     Case 1:18-cv-01285-AWI-JLT Document 40 Filed 09/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                         No. 1:18-cv-01285-AWI-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
             v.
                                                      RECOMMENDATIONS
14    GRIMES, et al.,
                                                      (Doc. 38)
15                       Defendants.
16

17          Plaintiff Troy Alexander Sanders is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On July 1, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that the claims in Plaintiff’s complaint be dismissed, except for Plaintiff’s claim

22   that Defendants Grimes and Lucas interfered with his First Amendment right to send mail to the

23   courts. (Doc. 38.) The magistrate judge further recommended that Defendant Henry be dismissed

24   and that Plaintiff be allowed to seek only nominal damages in this action. (Id.) The judge found

25   that, given Plaintiff’s two opportunities to amend (see Docs. 28, 36), further amendment would be

26   futile. (Doc. 38 at 1, 10.) The magistrate judge provided Plaintiff 21 days to file objections to the
27   findings and recommendations. (Id. at 11.) Plaintiff has not filed objections and the time to do so

28   has passed.
     Case 1:18-cv-01285-AWI-JLT Document 40 Filed 09/09/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly, the Court ORDERS:

 5            1.    The findings and recommendations issued on July 1, 2020 (Doc. 38) are

 6                  ADOPTED in full;

 7            2.    The claims in Plaintiff’s complaint are DISMISSED, except for Plaintiff’s claim

 8                  that Defendants Grimes and Lucas interfered with his First Amendment right to

 9                  send mail to the courts, under 42 U.S.C. § 1983;
10            3.    Defendant Henry is DISMISSED;

11            4.    Plaintiff may seek only nominal damages in this action; and,

12            5.    This case is referred back to the assigned magistrate judge for further proceedings.

13
     IT IS SO ORDERED.
14

15   Dated: September 9, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
